Filed Pursuant to Rule 424(b)(3)Registration No. 333-132809-47 Supplement to Prospectus Supplement Dated January 26, 2007 (to Prospectus Dated October 6, 2006) $1,044,439,300 (Approximate at Time of Issuance) Asset-Backed Certificates, Series 2007-1 GSAA Home Equity Trust 2007-1 Issuing Entity GS Mortgage Securities Corp. Depositor Goldman Sachs Mortgage Company Sponsor Wells Fargo Bank, National Association Master Servicer and Securities Administrator Avelo Mortgage, L.L.C. Countrywide Home Loans Servicing LP Servicers This is a supplement to the prospectus supplement dated January 26, 2007 (the “Prospectus Supplement”) to the prospectus dated October 6, 2006 (the “Prospectus”) relating to the GSAA Home Equity Trust 2007-1 Asset-Backed Certificates, Series 2007-1. ·The table appearing on the cover of the Prospectus Supplement is revised as follows: Class Approximate Initial Class Principal Balance(1) Pass-Through Rate Type Ratings (S&P/ Moody’s) 1A1 $515,268,000 Variable(2) Senior AAA/Aaa(18) 1A2 $199,818,000 Variable(3) Senior AAA/Aaa(18) 2A1B $ 9,167,000 Variable(5) Senior AAA/Aaa(18) A4B(6) $17,651,000 Variable(8) Senior/Component AAA/Aaa(18) M1 $13,715,000 Variable(9) Subordinate AA+/Aa1(19) M2 $12,659,000 Variable(10) Subordinate AA/Aa2(19) M3 $7,913,000 Variable(11) Subordinate AA-(18)/Aa3(19) M4 $5,802,000 Variable(12) Subordinate A+(18)/A1(19) M5 $5,275,000 Variable(13) Subordinate A(18)/A2(19) M6 $5,275,000 Variable(14) Subordinate A-(19)/A3(19) B1 $5,275,000 Variable(15) Subordinate BBB+(19)/Baa1(19) B2 $5,275,000 Variable(16) Subordinate BBB(19)/Baa2(19) (continued on following pages) Goldman, Sachs & Co. The date of this Supplement is April 22, 2008 (18) The ratings on the Class 1A1 Certificates, Class 1A2 Certificates, Class 2A1B Certificates and Class A4B Certificates are on review for possible future downgrade as described in “Risk Factors—The Ratings on Certain Classes of Certificates Have Been Downgraded” below. (19) The ratings on theClass M1 Certificates, Class M2 Certificates, Class M3 Certificates, Class M4 Certificates, Class M5 Certificates, Class M6 Certificates, Class B1 Certificates and Class B2 Certificates have been downgraded as described in “Risk Factors—The Ratings on Certain Classes of Certificates Have Been Downgraded” below. ·The table appearing on page S-22 of the Prospectus Supplement is revised as follows: Class S&P Moody’s 1A1 AA Aaa(1) 1A2 AA Aaa(1) 2A1B AA Aaa(1) A4B AA Aaa(1) M1 AA A2(2) M2 AA Ba(2) M3 AA-(1) B1(2) M4 A+(1) B2(2) M5 A(1) B2(2) M6 A-(2) B3(2) B1 BBB+(2) Ca1(2) B2 BBB(2) Ca2(2) (1) The ratings on the Class 1A1 Certificates, Class 1A2 Certificates, Class 2A1B Certificates and Class A4B Certificates are on review for possible future downgrade as described in “Risk Factors—The Ratings on Certain Classes of Certificates Have Been Downgraded” below. (2) The ratings on the Class M1 Certificates, Class M2 Certificates, Class M3 Certificates,Class M4 Certificates, Class M5 Certificates, Class M6 Certificates, Class B1 Certificates and Class B2 Certificates have been downgraded as described in “Risk Factors—The Ratings on Certain Classes of Certificates Have Been Downgraded” below. S1-2 ·The following Risk Factor is added to the Prospectus Supplement: Recently, the Residential Mortgage Loan Market has Experienced Increasing Levels of Delinquencies, Defaults and Losses Recently, the residential mortgage loan market has experienced increasing levels of delinquencies, defaults and losses, and we cannot assure you that this will not continue.In addition, in recent months housing prices and appraisal values in many states have declined or stopped appreciating, after extended periods of significant appreciation. A continued decline or an extended flattening of those values may result in additional increases in delinquencies, defaults and losses on residential mortgage loans generally, particularly with respect to second homes and investor properties and with respect to any residential mortgage loans whose aggregate loan amounts (including any subordinate liens) are close to or greater than the related property values. In recent months, in response to increased delinquencies and losses with respect to mortgage loans, many mortgage loan originators have implemented more conservative underwriting criteria for loans, particularly in the subprime, Alt-A and other nonprime sectors. This may result in reduced availability of financing alternatives for mortgagors seeking to refinance their mortgage loans. The reduced availability of refinancing options for a mortgagor may result in higher rates of delinquencies, defaults and losses on the mortgage loans, particularly mortgagors with adjustable rate mortgage loans or in the case of interest only mortgage loans that experience significant increases in their monthly payments following the adjustment date or the end of the interest only period, respectively. The increased levels of delinquencies and defaults, as well as deterioration in general real estate market conditions, have also resulted generally in loan originators being required to repurchase an increasingly greater number of mortgage loans pursuant to early payment default and representation and warranty provisions in their loan sale agreements.This has led to a deterioration in the financial performance of many subprime, Alt-A and other nonprime loan originators.In some cases, it has caused certain loan originators to cease operations.For recent developments regarding Countrywide Home Loans, Inc., one of the originators, and its affiliates, see “Recent Developments in Respect of Countrywide” below.Any such deterioration could adversely affect S1-3 the ability of a loan originator to repurchase or substitute for mortgage loans as to which a material breach of representation or warranty exists or to service mortgage loans.The inability of a loan originator to repurchase or substitute for defective mortgage loans would likely cause the related mortgage loans to experience higher rates of delinquencies, defaults and losses.As a result, shortfalls in the distributions due on the offered certificates could occur.Even in cases where a loan originator has the economic ability to repurchase loans, the increasing volume of repurchase claims has resulted in longer periods between when a repurchase claim is presented and when it is resolved, and a greater proportion of claims being refused or contested by originators. The mortgage loans held by the issuing entity do not include subprime mortgage loans; however, some sources have reported that default rates on Alt-A loans have recently increased above the rates experienced on subprime loans.Some sources have also reported that prepayment rates on Alt-A loans have decreased below historical levels, which could exacerbate the adverse effect of increased default rates on pools of Alt-A loans such as the mortgage loans held by the issuing entity. In response to the deterioration in the performance of subprime, Alt-A and other nonprime mortgage loans, the rating agencies have taken action with respect to a number of subprime mortgage securitizations and Alt-A mortgage securitizations. There can be no assurance that the rating agencies will not take additional action with respect to subprime, Alt-A and other nonprime securitizations in response to either deteriorating delinquency, default and loss rates on subprime, Alt-A and other nonprime mortgage loans or the perception that such deterioration may occur in the future. A number of state regulatory authorities have recently taken action against certain loan originators and servicers for alleged violations of state laws. Certain of those actions prohibit those servicers from pursuing foreclosure actions, and in the future one or more additional states could seek similar limitations on the ability of mortgage loan servicers, to take actions (such as pursuing foreclosures) that may be essential to service andpreserve the value of the mortgage loans on behalf of the issuing entity. Any such limitations that applied to a servicer of the mortgage loans could S1-4 adversely affect the issuing entity's ability to realize on the mortgage loans. See “—Violation of Various Federal, State and Local Laws May Result in Losses on the Mortgage Loans” in the prospectus supplement. You should consider the risk that the general market conditions discussed above may affect the performance of the mortgage loans backing your certificates and may adversely affect the yield on your certificates. · The Risk Factor entitled “Geographic Concentration of the Mortgage Loans in Particular Jurisdictions May Result in Greater Losses If Those Jurisdictions Experience Economic Downturns” on pages S-23 - 25 of the Prospectus Supplement is amended by adding the following at the end thereof: Further, the concentration of the mortgage loans in one or more states will have a disproportionate effect on certificateholders if the regulatory authorities in any of those states take actions against any originator or servicer that impairs the issuing entity’s ability to realize on those mortgage loans.See “Risk Factors—Violation of Various Federal, State and Local Laws May Result in Losses on the Mortgage
